Citation Nr: 1329428	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  06-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD to include mental disturbance, poor 
concentration, and trauma flashbacks, claimed as residuals 
of a lightning strike.

3.  Entitlement to service connection for visual 
disturbance, claimed as a residual of a lightning strike in 
service and as secondary to service-connected headaches.

4.  Entitlement to service connection for Reiter's syndrome.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to a disability evaluation in excess of 10 
percent prior to April 13, 2007 for service-connected 
posttraumatic headaches.

8.  Entitlement to a disability evaluation in excess of 50 
percent from April 13, 2007 for service-connected 
posttraumatic headaches.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1970.  
Thereafter he served with the National Guard, to include a 
period of active service from February 1987 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004, May 2007, May 2008, 
and December 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Veteran and his wife testified before a Decision Review 
Officer (DRO) at the RO in August 2006.  During this 
hearing, the Veteran's representative clarified that the 
claim for service connection for poor concentration is part 
of the claim for service connection for a psychiatric 
disorder other than PTSD.  DRO Transcript, p. 1-2.  The 
Veteran also indicated that his vision disturbance could 
also be secondary to his service-connected posttraumatic 
headaches.  Therefore, the Board has recharacterized the 
issues as noted on the title page.

In light of the Veteran's contentions that his service-
connected disabilities render him unemployable, the Board 
has amended the issues on appeal to include entitlement to a 
TDIU as reflected above.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In October 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference 
regarding all issues listed on the title page of this 
decision with the exception of a TDIU.  A copy of the 
transcript has been associated with the claims file.

In February 2010, the Board remanded all issues, except for 
TDIU, for further development, which has been substantially 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

By rating decision dated in March 2012, the RO increased the 
Veteran's disability rating for posttraumatic headaches from 
10 percent disabling to 50 percent disabling effective April 
13, 2007, the date of a VA examination report.  However, the 
Veteran's appeal for a higher rating remains before the 
Board both prior to and beginning April 13, 2007.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic (Virtual VA) claims file 
associated with the appellant's claims.  A review of the 
documents in such file reveals that some of the documents in 
the Virtual VA paperless claims file, i.e., some VA 
treatment records dated through October 2012 (specifically, 
a September 2012 VA psychiatric examination), are relevant 
to the issues on appeal and are not duplicative of the 
evidence in the paper claims file.  While, notably, this 
evidence has not been considered by the RO, the Veteran 
waived his procedural right to have this evidence considered 
by the RO in April 2012.  

The issues of entitlement to service connection for a 
psychiatric disorder other than PTSD; visual disturbance 
claimed as due to lightning strike and as secondary to 
service-connected headaches; cervical spine disorder; left 
knee disorder; and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran's PTSD is due to combat stressors.

2.  The Veteran's Reiter's syndrome completely resolved by 
the time of separation from service and did not persist 
subsequent to service.

3.  The Veteran's disability picture more nearly 
approximates the criteria for a 50 percent rating for 
posttraumatic headaches prior to April 13, 2007 based on the 
Veteran's reports of daily headaches lasting 2 to 3 hours 
that involve throbbing, photophobia, alternate blurred 
vision, watery eyes, occasional nausea and vomiting, jaw 
pain, dizziness, and retreat to dark, quiet rooms.

4.  The schedular criteria do not provide for a disability 
rating in excess of 50 percent for posttraumatic headaches 
when rated as analogous to migraines, and the Veteran's 
residuals of his traumatic brain injury are not of the 
severity to warrant a rating in excess of 50 percent under 
the table for rating "Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1031, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2012).

2. The criteria for service connection for Reiter's syndrome 
are not met.  38 U.S.C.A. §§ 1110, 1031, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

3. The criteria for a disability evaluation of 50 percent 
prior to April 13, 2007 have been met for service-connected 
posttraumatic headaches.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, 
Diagnostic Code 8045-8100 (2012); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-8011 (effective prior to October 23, 
2008).

4. The criteria for a disability evaluation in excess of 50 
percent from April 13, 2007 for service-connected 
posttraumatic headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 
4.21, 4.124a, Diagnostic Code 8045-8100 (2012); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045-8011 (effective prior to 
October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486. 

For increased ratings claims, VA must notify the Veteran 
that he must submit, or request that VA obtain, evidence of 
the worsening of his disabilities and the different types of 
evidence available to substantiate his claim for a higher 
rating.  Notice must also indicate the requirements to 
obtain higher ratings and of the need to submit evidence of 
how such worsening effected his employment.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).

The Veteran filed a claim for service connection for 
Reiter's disease in November 2003 and a claim for service 
connection for PTSD in May 2007.  Notice letters sent in 
January 2004 and August 2007 satisfied the duty to notify as 
the letters addressed all notice elements and were sent 
prior to the initial RO decision in these matters.  The 
letters informed the Veteran of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The August 2007 letter also 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to 
establish an effective date.  See Dingess/Hartman, 19 Vet. 
App. at 486.  The January 2004 letter did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim for service connection for 
Reiter's disease; however, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.

The Veteran filed a claim for an increased rating for 
service-connected posttraumatic headaches in February 2006.  
In May 2006, the RO notified the Veteran that he must 
submit, or request that VA obtain, evidence of the worsening 
of his disability and of the different types of evidence 
available to substantiate his claim for a higher rating.  
The letter informed him of the requirements to obtain higher 
ratings and notified him of the need to submit evidence of 
how such worsening effected his employment.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).

For these reasons, the Board finds that no further 
development is required regarding the duty to notify.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records and his identified VA and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also 
exhausted all available avenues to verify the Veteran's 
stressor alleging having been struck by lightning during 
service and made a formal finding that the stressor could 
not be verified.  Moreover, the Veteran has been afforded VA 
examinations that are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the Veteran had VA mental health examinations 
in November 2010, February 2012, and September 2012.  He had 
a VA examination for Reiter's syndrome in January 2009.  The 
examiners reviewed the claims folders and provided etiology 
opinions with supporting rationale regarding the claimed 
disorders.  As such, the examination reports are adequate 
for rating purposes.

Regarding posttraumatic headaches, the Veteran had VA 
examinations for posttraumatic headaches and Traumatic Brain 
Injury (TBI) in April 2007, November 2010, February 2012, 
and August 2012.  The examiners took into account the 
Veteran's statements and treatment records addressing his 
posttraumatic headaches, which allowed for fully-informed 
evaluations of the claimed disability.  Id.  The Veteran 
also had an examination in December 2007.  The examiner did 
not have the claims files for review; however, the Veteran 
has not been prejudiced by this oversight since the 
examination was scheduled to determine the current severity 
of his headaches.  Further, subsequent examiners reviewed 
the claims files in conjunction with examination and 
drafting examination reports.

During the Board hearing, the Veteran said he was not 
receiving benefits from the Social Security Administration 
(SSA) due to excessive income from his wife's employment.  
There is no indication that medical evidence was developed 
or obtained by SSA prior to the Veteran being informed that 
his claim would be denied on this basis.  Under these 
circumstances, there is no reason to seek to obtain SSA 
records because there is no indication that relevant records 
were developed or obtained.

As for the Veteran's October 2009 Board hearing, the Board 
notes that the Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals 
for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties: (1) the 
duty to fully explain the issues and (2) the duty to suggest 
the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2009 hearing, the undersigned 
Acting Veterans Law Judge enumerated the issues on appeal.  
See Hearing Transcript (T.) at p. 2.  Also, information was 
solicited regarding the history of his claimed his 
disorders, the current symptoms of his headaches, and 
whether there were any outstanding medical records 
available.  See T. at p. 3-17.  Therefore, not only was the 
issue "explained . . . in terms of the scope of the claim 
for benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing 
discussion did not reveal any evidence that might be 
available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that 
evidence had been overlooked with regard to the appellant's 
claims.  As such, the Board finds that, consistent with 
Bryant, the undersigned Acting Veterans Law Judge complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2), and that 
the hearing was legally sufficient. 

There is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini, 18 
Vet. App. at 120.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls 
upon the party attacking the agency's determination); 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2012); 38 C.F.R. § 3.303(a) (2012).  To prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A. Psychiatric Disorders

The Veteran seeks service connection for PTSD and a 
psychiatric disorder other than PTSD characterized by mental 
disturbance, flashbacks, and poor concentration.  He argues 
that his disorders are the result of being struck by 
lightning during service.  He has also claimed that his PTSD 
is due to his combat experiences in the Vietnam War.  
Treatment records dated during the pendency of the claim 
show that the Veteran has been diagnosed with PTSD, bipolar 
disorder, anxiety, depression, and cognitive disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(2012).

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV).

The evidence needed to establish the occurrence of a claimed 
in-service stressor is typically dependent upon whether the 
Veteran engaged in combat with the enemy, as well as whether 
the claimed in-service stressor is related to such combat; 
or, if not, whether there is objective evidence to verify 
the occurrence of the claimed stressor.  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 
U.S.C.A. 1154(b) (West 2002).

If a stressor claimed by a veteran is related to fear of 
hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom 
VA has contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (codified at 38 
C.F.R. § 3.304(f)(3)).

During the pendency of his claim, the Veteran has alleged 
that his PTSD is due to being struck by lightning during 
service and a result of his exposure to combat in Vietnam.  
The AMC attempted to verify the alleged lightning strike but 
the Joint Services Records Research Center (JSRRC) and 
Defense Personnel Records Information System (DPRIS) said 
the 1967 unit histories from the Veteran's unit did not 
verify the incident.  However, unit histories stated that 
the Veteran's unit came under heavy hostile fire in July 
1967 resulting in three U.S. Army casualties.  No casualties 
were noted as due to a lightning strike.  JSRRC did not have 
access to morning reports.  The AMC requested a search of 
morning reports from the National Personnel Records Center 
(NPRC).  The response was negative.  In December 2011, the 
AMC made a formal finding that the stressor involving the 
lightning strike could not be verified and that additional 
attempts would be futile.

Based on the foregoing, since the lightning strike could not 
be verified, the Board finds that the only verified stressor 
for PTSD purposes is the Veteran's exposure to combat.  In 
this case, a February 2007 mental health intake form, a May 
2011 letter from the Veteran's VA mental health provider, 
and the September 2012 VA examination report each indicate 
that the Veteran's PTSD is due to, at least in part, his 
combat experience in Vietnam.  Specifically, the September 
2012 VA examiner wrote that the Veteran's PTSD was 
associated with combat during the Vietnam era while 
stationed along the DMZ in Korea and shooting at North 
Koreans.  Other VA examination reports indicate that PTSD is 
due to the lightning strike.  Given this, the Board finds 
that the medical evidence of record is in equipoise as to 
whether the Veteran's PTSD is related to his combat 
exposure, and accordingly, the Board must resolve this issue 
in favor of the Veteran.  As such, service connection for 
PTSD is granted.

Service connection for anxiety and cognitive disorder, 
including memory and concentration problems, is not 
warranted.  First, the September 2012 VA examiner said the 
anxiety diagnosis was subsumed under the PTSD diagnosis.  
Second, anxiety and cognitive symptoms claimed as memory and 
concentration problems are symptoms of PTSD and will be 
considered when assigning a disability evaluation for PTSD 
under 38 C.F.R. § 4.130, the General Rating Formula for 
Mental Disorders.  Thus, the Board finds that an additional 
finding of service connection for these conditions is not 
warranted. 

B. Reiter's Syndrome

The Veteran seeks service connection for Reiter's syndrome, 
which he states has been chronic since his diagnosis during 
service.  Service treatment records show that in April 1970, 
he was admitted for treatment of joint pain.  The diagnosis 
was acute arthritis and suspected but not proven Reiter's 
syndrome.  He was placed on a medical profile for arthritis, 
treated and improved and suspected Reiter's, treated and 
improved.

The May 1970 separation examination notes that he was 
treated in April 1970 for transient arthritis with possible 
Reiter's syndrome.  A current diagnosis was not indicated.  
The report of medical history notes arthritis or rheumatism.  
The examining physician said the Veteran was treated for 
transient arthritis from April 5-14, 1970, and diagnosed 
with probable Reiter's syndrome.  

Periodic evaluations for the National Guard show normal 
clinical evaluations in February 1980, April 1984, and March 
1987.  The accompanying reports of medical history were 
silent for complaints or treatment of Reiter's syndrome or 
arthritis.

Private treatment records show that the Veteran complained 
of generalized joint pain in January 2005.  The diagnosis 
was polymyalgia rheumatica.  April 2005 records show 
worsening joint pain in the knees.  The diagnosis was joint 
pain.  A May 2005 treatment record indicates that the 
Veteran was a moderately poor historian.  He complained of 
worsening joint pain.  X-rays of the knees showed 
osteoarthritis of the right knee and compartment narrowing 
of the left medial knee.  X-rays showed cervical spondylosis 
and straightening of the lordosis.  X-rays of the hands 
showed possible inflammatory arthritis.  The assessment was 
osteoarthritis of the knees and probable degenerative disc 
disease of the cervical and lumbar spines.  Also noted was 
bilateral radiculopathy which might represent spinal 
stenosis.  The physician noted a history of Reiter's 
syndrome.

During his August 2006 hearing before the DRO, the Veteran 
testified that he was diagnosed with Reiter's syndrome 
during service and that he has had problems with arthritis 
since service.  At the time of his hearing, he was taking 
over-the-counter medications but was not being treated by 
medical providers since he did not have insurance.  His wife 
said he was first treated after service in 1978 for his 
arthritis.  He said his arthritis forced him to stop working 
in 2002 because his hands would not function properly.

In January 2007, the Veteran's diagnoses included "Neck 
Pain/ DJD/ Reiter's or Reactive arthritis."  A September 
2007 treatment record shows the Veteran was treated for a 
rash.  The Veteran reported a history of Reiter's syndrome 
and said the condition started with a rash.  He claims he 
has had hand, elbow, and occasional shoulder and knee pain 
since that time.

The Veteran had a VA examination for Reiter's syndrome in 
January 2009.  The examiner said the Veteran was 
hospitalized for acute migratory arthritis in April 1970 and 
that the condition was preceded by urethritis.  He noted 
that the Veteran's May 1970 separation examination did not 
show joint problems.  He observed that the Veteran did not 
have further joint issues or problems until December 2006.  
He noted that x-rays of the lumbosacral spine taken in 2007 
showed mild degenerative joint disease, and said that the 
question of whether the Veteran had Reiter's syndrome was 
raised.  However, the x-rays showed no findings consistent 
with a history of Reiter's syndrome.  The examiner reviewed 
joint pains treated and complained of since 2006 and after 
performing the physical examination, diagnosed degenerative 
joint disease of the left knee, bilateral chondromalacia of 
the knees, mild degenerative joint disease of the 
lumbosacral spine, and acute reactive arthritis in April 
1970 with complete resolution by May 1970.  The examiner 
opined that the Veteran had an episode of acute reactive 
arthritis in April 1970, identified as Reiter's syndrome.  
However, he found that the Veteran has not developed 
clinical evidence of chronic reactive arthritis and that he 
does not have chronic systemic arthritis.  The examiner also 
opined that the degenerative joint disease of the 
lumbosacral spine and bilateral knees was not caused by or a 
result of the acute reactive arthritis manifested in April 
1970.  The examiner explained that the acute migratory 
arthritis noted in April 1970 had resolved completely by May 
1970 and from that point until 2006, the Veteran did not 
have any symptoms to suggest the continuation of the acute 
migratory arthritis on a chronic basis.

During the Veteran's October 2009 hearing before the Board, 
the Veteran testified that he was treated during service for 
Reiter's syndrome and that after service, in 1970 or 1972, 
his private provider told him he was totally disabled.  He 
said the acute arthritis affected his hands, knees, and back 
and continued after service.  He said VA was treating his 
Reiter's syndrome with medication.

The Board has reviewed the evidence but finds that service 
connection for Reiter's syndrome or reactive arthritis is 
not warranted.  First, the competent and credible evidence 
shows that his condition had completely resolved by the time 
he separated from service in May 1970.  Second, the January 
2009 VA examiner found that the Veteran has not developed 
clinical evidence of chronic reactive arthritis and does not 
have a chronic systemic arthritis.  Third, the examiner also 
found that the current joint problems were not caused by or 
a result of the acute reactive arthritis manifested in April 
1970 because the condition had resolved completely by May 
1970 and from that point until 2006, the Veteran did not 
have any symptoms to suggest the continuation of the acute 
migratory arthritis on a chronic basis.

The Board has considered the Veteran's wife's statements and 
his complaints of chronic pain since service and points out 
that as a layperson, the Veteran and his wife are competent 
to report on matters observed or within their personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran 
and his wife are also competent to testify about observable 
symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the 
Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Here, however, the Veteran's assertions of 
continuity of symptoms are not deemed credible.  His 
assertions that he has had continuous, intermittent symptoms 
of Reiter's syndrome since service were made in connection 
with the current claim for monetary benefits and are 
contradicted by other pertinent, probative evidence, and, 
thus, are not deemed credible.  Specifically, the Veteran 
denied having any ongoing symptoms during his periodic 
evaluations while serving with the National Guard and while 
he filed a claim for service connection for arthritis in 
1994, he did not submit any medical or lay evidence in 
support of his claim.  Further, the medical evidence does 
not show complaints related to his joints until 2005, 
approximately 35 years after he was treated for Reiter's 
syndrome during service.  The passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, to whatever extent the Veteran or his wife 
attempts to assert that there exists a medical relationship 
between his current joint problems diagnosed many years post 
service and in-service diagnosis of Reiter's syndrome on the 
basis of their own assertions, such attempts must fail.  
Matters of diagnosis and etiology of a disability are 
matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  The Veteran and his wife are not shown to have the 
medical training or expertise needed to render probative 
opinions on such medical matters.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For the foregoing reasons, the claim for service connection 
for Reiter's syndrome or reactive arthritis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

II. Increased Rating

The Veteran seeks a disability rating in excess of 10 
percent prior to April 13, 2007 and a disability rating in 
excess of 50 percent from that date for service-connected 
posttraumatic headaches.

Disability evaluations are determined by the application of 
a schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes 
identify the various disabilities.  Governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2012).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2012).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The RO rated the Veteran's service-connected posttraumatic 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8045-
8100 (2012), residuals of a traumatic brain injury (TBI).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the rating assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2012).

The Veteran's claim for an increased rating for 
posttraumatic headaches was received in February 2006.  
During the course of the appeal, the regulations for the 
evaluation of brain disease due to trauma or TBI under 
Diagnostic Code 8045 were amended, effective October 23, 
2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  
The Federal Register's paragraph addressing the 
applicability date of the new regulation specifically 
states:

The amendment shall apply to all 
applications for benefits received by VA 
on or after October 23, 2008.  The old 
criteria will apply to applications 
received by VA before that date.  
However, a Veteran whose residuals of 
TBI were rated by VA under a prior 
version of 38 CFR 4.124a, Diagnostic 
Code 8045, will be permitted to request 
review under the new criteria, 
irrespective of whether his or her 
disability has worsened since the last 
review or whether VA receives any 
additional evidence.  The effective date 
of any increase in disability 
compensation based solely on the new 
criteria would be no earlier than the 
effective date of the new criteria.  The 
effective date of any award, or any 
increase in disability compensation, 
based solely on these new rating 
criteria will not be earlier than the 
effective date of this rule, but will 
otherwise be assigned under the current 
regulations governing effective dates, 
38 C.F.R. 3.400, etc.  The rate of 
disability compensation will not be 
reduced based on these new rating 
criteria.  38 U.S.C.A. § 1155; 73 Fed. 
Reg. 54,693 (Sept. 23, 2008).

Prior to October 23, 2008, Diagnostic Code 8045 provided 
that purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8911).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (effective prior to October 23, 
2008).

Under the revised Diagnostic Code 8045, effective October 
23, 2008, there are three main areas of dysfunction that may 
result from TBI and have profound effects on functioning: 
cognitive (which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2012).

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, 
and some functions may be affected more severely than 
others.  In a given individual, symptoms may fluctuate in 
severity from day to day.  Evaluate cognitive impairment 
under the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may 
be associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are 
residuals of TBI, whether or not they are part of cognitive 
impairment, under the subjective symptoms facet in the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  However, 
separately evaluate any residual with a distinct diagnosis 
that may be evaluated under another diagnostic code, such as 
migraine headache or Meniere's disease, even if that 
diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals 
of TBI Not Otherwise Classified" table.  Id.

The rater is to evaluate emotional/behavioral dysfunction 
under § 4.130 (Schedule of ratings--mental disorders) when 
there is a diagnosis of a mental disorder.  When there is no 
diagnosis of a mental disorder, evaluate 
emotional/behavioral symptoms under the criteria in the 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  Id.

The rater is to evaluate physical (including neurological) 
dysfunction based on the following list, under an 
appropriate diagnostic code: Motor and sensory dysfunction, 
including pain, of the extremities and face; visual 
impairment; hearing loss and tinnitus; loss of sense of 
smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, 
including aphasia and related disorders, and dysarthria; 
neurogenic bladder; neurogenic bowel; cranial nerve 
dysfunctions; autonomic nerve dysfunctions; and endocrine 
dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate 
under the most appropriate diagnostic code.  Evaluate each 
condition separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and 
combine under 38 C.F.R. § 4.25 the evaluations for each 
separately rated condition.  The evaluation assigned based 
on the "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for 
purposes of combining with other disability evaluations.  
Id.

Also for consideration is the need for special monthly 
compensation for such problems as loss of use of an 
extremity, certain sensory impairments, erectile 
dysfunction, the need for aid and attendance (including for 
protection from hazards or dangers incident to the daily 
environment due to cognitive impairment), being housebound, 
etc.  Evaluation of Cognitive Impairment and Subjective 
Symptoms: The table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise 
Classified" contains 10 important facets of TBI related to 
cognitive impairment and subjective symptoms.  It provides 
criteria for levels of impairment for each facet, as 
appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, and labeled "total."  However, 
not every facet has every level of severity.  The 
Consciousness facet, for example, does not provide for an 
impairment level other than "total," since any level of 
impaired consciousness would be totally disabling.  Assign a 
100- percent evaluation if "total" is the level of 
evaluation for one or more facets.  If no facet is evaluated 
as "total," assign the overall percentage evaluation based 
on the level of the highest facet as follows: 0 = 0 percent; 
1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For 
example, assign a 70 percent rating if 3 is the highest 
level of evaluation for any facet.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled "Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not 
Otherwise Classified" with manifestations of a co-morbid 
mental or neurologic or other physical disorder that can be 
separately evaluated under another diagnostic code.  In such 
cases, do not assign more than one evaluation based on the 
same manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows 
the better assessment of overall impaired functioning due to 
both conditions.  However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.  
Id.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms 
that must be present in order to assign a particular 
evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers 
to activities other than self-care that are needed for 
independent living, such as meal preparation, doing 
housework and other chores, shopping, traveling, doing 
laundry, being responsible for one's own medications, and 
using a telephone.  These activities are distinguished from 
"Activities of daily living," which refers to basic self-
care and includes bathing or showering, dressing, eating, 
getting in or out of bed or a chair, and using the toilet.  
Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, 
which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning.  
This classification does not affect the rating assigned 
under Diagnostic Code 8045.  Id.

Under Diagnostic Code 8100, migraines are evaluated as 
follows: a non-compensable rating is assigned with less 
frequent attacks; a 10 percent rating is assigned with 
characteristic prostrating attacks averaging one in 2 months 
over last several months; a 30 percent rating is assigned 
with characteristic prostrating attacks occurring on an 
average once a month over last several months; and, a 50 
percent rating is assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

The Veteran had a VA examination in April 2007 for his 
service-connected posttraumatic headaches.  He reported that 
his headaches had worsened over the last several years, 
occurring two to three times per week and lasting two to 
three hours.  His headaches involved the whole head with 
throbbing, photophobia, alternate blurred vision, watery 
eyes, occasional nausea and vomiting, jaw pain and 
dizziness.  His headaches were worse during storms and were 
accompanied by sweating and anxiety.  He said he would sit 
in dark rooms until the storms passed.  Since 2006, his 
headaches have occurred almost daily.  He said his 
medication provided little help and that the episodes 
prevented him from doing things.  The diagnosis was 
posttraumatic headache with some component of PTSD and 
migraine.

The Veteran had another VA examination in December 2007.  
The examiner did not have the claims file for review.  The 
examiner observed that the Veteran's medication list from VA 
throughout the 2007 year demonstrated no evidence of 
migraine headache medications.  The examiner said headaches 
have onset after a memory is triggered or during a storm and 
that when exposed to a trigger, the Veteran becomes 
extremely anxious and retreats to a quiet, dark room to 
attempt to hide from the offending stimulus.  The Veteran 
has three to four episodes of incapacitating headaches per 
week that last two to three hours.  The examiner opined that 
the Veteran did not have posttraumatic headaches but did 
have PTSD and tension headaches. 

A March 2010 VA treatment record shows that the Veteran 
reported a worsening of his posttraumatic headaches.  He 
said they occurred daily.  His headaches and neck pain 
worsened in August 2010 after a motor vehicle accident 
(MVA).  Records show neck sprain due to the MVA.

During the Veteran's October 2009 hearing before the Board, 
the Veteran said he had headaches every other day and that 
at least four times per month his headaches required him to 
lie down and stay quiet.  Sometimes his headaches caused 
nausea and problems balancing.

During a November 2010 VA examination, the Veteran said his 
headaches left him irritable and caused intermittent 
dizziness and balance problems, photosensitivity, and 
intermittent blurry vision.  He reported ringing in both 
ears, which had improved.  He had headaches two to three 
times per week with diffuse sharp pains and pressure.  He 
rated the headaches at a 9 on the pain scale of 0 to 10, 
with 10 being the worst pain.  He denied nausea but had some 
sensitivity to light and loud noises.  He treated his 
headaches with Motrin and Tylenol.  Occasionally, he would 
take Vicodin and do nothing for four to five hours.  During 
these episodes, he retreated to quiet, dark rooms and did 
not talk to others.  The Veteran said that when he was 
employed, he would miss work due to headaches and chronic 
pain.  The examiner reviewed the service treatment records 
and determined that the Veteran had a TBI during service 
caused by the MVA in 1969.  After that accident, the Veteran 
was frequently seen for posttraumatic headaches.  The 
examiner said his other symptoms are subjective and not well 
documented but that it is as likely as not that they are 
residuals of the TBI.  Residuals include chronic 
posttraumatic headaches, incapacitating about once per week; 
photosensitivity; intermittent blurred vision; intermittent 
tinnitus; and intermittent dizziness.  The examiner said the 
Veteran has three or more subjective symptoms that have 
persisted since the TBI and that they mildly interfere with 
work, instrumental activities of daily living, or work, 
family or other close relationships.  The examiner also 
determined that the chronic posttraumatic headaches with 
migrainous features are of moderate severity and cause 
characteristic prostrating attacks averaging once per week 
over the past 40 years.  The headaches were characterized as 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The Veteran had a neuropsychological evaluation in August 
2011.  Based on the Veteran's history, the provider found 
that the Veteran sustained a mild TBI during service 
resulting in persistent residual symptoms of posttraumatic 
headaches, chronic pain, and dizziness.  The provider noted 
that the July 2011 MRI of the brain showed an abnormality 
that is nonspecific and not associated with any abnormal 
enhancement or evidence of hemosiderin deposition or 
sequalae of previous hemorrhage.  The provider said testing 
revealed signs of emotional and/or motivational factors that 
affected the Veteran's performance and that he likely 
performed some of the time at a level that was less than 
that of which he was capable.  Thus, test results may have 
overestimated possible neurocognitive impairment.  The 
results of the current assessment evidenced cerebral 
dysfunction.  He had impairments in his ability to initiate 
and mange purposeful motor behavior.  He also had 
impairments in immediate memory for auditory information and 
delay recall of paragraph-length information.  Also noted 
was moderate anxiety and depression.  Regarding the etiology 
of his current cognitive deficits, the provider said the 
pattern of results was somewhat atypical for the sequalae of 
mild TBI.  Though the impact of multiple concussions could 
not be excluded, his history of alcohol and substance abuse 
are possible contributors.  Given his deficits in immediate 
memory and delay recall, constructional apraxia, and 
deficits in the executive domain of purposive action, the 
provider said a dementia process should be ruled out.

In February 2012, the Veteran had a VA examination for his 
service-connected posttraumatic headaches.  The Veteran said 
that for many years, he had headaches at least three days 
per week.  About three years ago he began to have headaches 
daily.  Headaches start at the back of his head and radiate 
to the front of his forehead and last three to four hours.  
Pain usually measures an 8 on the pain scale.  He typically 
wakes up with headaches with throbbing sharp pain and often 
with severe pressure sensation.  Headaches will last several 
hours to a full day.  At times he will feel dizzy.  He has 
incapacitating headaches three to four times per week that 
last two to three hours.  He is not able to function during 
incapacitating headaches.  The examiner said the evidence 
does not show migraine headaches but that more than once per 
month, he has prostrating attacks of non-migraine headache 
pain.  The MRI of the brain conducted in December 2011 was 
normal.  His condition impacts his ability to work.

The Veteran had a VA TBI examination in February 2012.  The 
examiner reviewed the claims file.  The examiner stated that 
the Veteran had mild or occasional headaches and mild 
anxiety that do not interfere with work, instrumental 
activities of daily living, or work, family or other 
relationships.  The examiner found no other significant 
symptoms.  The examiner remarked that the Veteran had 
headaches attributed to TBI that were not disabling and that 
the Veteran began to experience headaches in 2003 or 2004 
which became disabling and related to anxiety and diagnosis 
of PTSD.   

The Veteran had a VA examination for posttraumatic headaches 
in August 2012.  The Veteran described his headaches as 
pulsating or throbbing with pain on both sides of the head, 
typically lasting less than one day.  He said he had 
prostrating attacks of pain more than once per month.  The 
examiner noted that the December 2011 MRI of the brain was 
normal.  The Veteran said his headaches had worsened, 
becoming much more frequent and severe since 2006.  The 
examiner opined that the severe tension headaches, which 
occurred three to four times per week and lasted two to 
three hours causing incapacitation, would preclude any 
employment during the headache episodes.  Between the 
headache episodes, the Veteran's chronic headache condition 
would not preclude any employment.  However, the examiner 
said it was questionable as to whether any employer would 
hire or accommodate an employee with such a chronic headache 
condition.

In October 2012, the Veteran complained of headaches.  He 
said he was having four per week and that they typically 
lasted for half to a full day.  Another October 2012 record 
shows that he received occipital nerve blocks for his 
headaches.

Review of the claims file shows VA granted service 
connection for posttraumatic headaches in 1971.  A 
diagnostic code for rating purposes was not assigned at that 
time.  A June 1995 rating decision shows VA rated the 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8199-
8100, as a miscellaneous disease analogous to migraine 
headaches.  In November 2004, VA changed the rating criteria 
to 38 C.F.R. § 4.124a, Diagnostic Code 9304-8045, residuals 
of TBI.  In March 2012, VA changed the rating criteria to 
38 C.F.R. § 4.124a, Diagnostic Code 8045-8100, residuals of 
TBI rated as analogous to migraine headaches.

Since the Veteran's posttraumatic headaches have not been 
rated consistently under specific diagnostic codes during 
the course of this appeal, the Board finds that the 
disability should be rated as analogous to migraines for the 
entire pendency of the claim.  Here, the Board finds that 
the Veteran's disability picture more nearly approximates 
the criteria for a 50 percent evaluation under Diagnostic 
Code 8100 for the entire pendency of the claim.  
Specifically, during his April 2007 VA examination, the 
Veteran complained of daily headaches lasting 2 to 3 hours 
that involved throbbing, photophobia, alternate blurred 
vision, watery eyes, occasional nausea and vomiting, jaw 
pain, dizziness, and retreat to dark, quiet rooms.  He told 
the examiner that the severity of his symptoms had worsened 
over the past several years.  Notably, the Veteran filed his 
claim for an increased evaluation in February 2006, only 14 
months prior to his VA examination; consequently, the Board 
finds that a 50 percent rating should be assigned for the 
entire pendency of the claim under Diagnostic Code 8199-
8100.  This is the highest schedular evaluation provided for 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has also considered whether a higher rating could 
be granted under the criteria for rating residuals of TBI 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  
However, prior to October 23, 2008, the maximum schedular 
disability rating that could be assigned for subjective 
symptoms such as headaches was 10 percent unless the Veteran 
had a diagnosis of multi-infarct dementia associated with 
brain trauma or neurological disabilities.  He had neither.  
Consequently, a rating in excess of 10 percent cannot be 
granted prior to October 23, 2008 under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

The Board has also considered whether a rating in excess of 
50 percent could be granted under the revised criteria for 
rating residuals of TBI, 38 C.F.R. § 4.124a, Diagnostic Code 
8045, effective October 23, 2008.  However, the November 
2010, August 2011, February 2012, and August 2012 VA 
examiners and/or providers observed, at most, mild residuals 
of TBI such as headaches and photosensitivity, as well as 
intermittent blurred vision, tinnitus and dizziness.  The 
November 2010 examiner specifically found that the Veteran 
has had three or more subjective symptoms persisting since 
the TBI and that they mildly interfere with work, activities 
of daily living, or relationships.  Under the table for 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified", the Veteran's residuals as 
documented in VA examination reports would be rated a "1" 
under subjective symptoms, which translates to a 10 percent 
rating.

Briefly, in addition to subjective complaints such as 
headaches, pain, and dizziness, the August 2011 provider 
noted cognitive deficits such as cerebral dysfunction, 
impairment in ability to initiate and manage purposeful 
motor behavior, impairment in immediate memory for auditory 
information, and delayed recall of paragraph length 
information.  However, the provider said the cognitive 
deficits are atypical for sequalae of mild TBI and that the 
Veteran's history of alcohol and substance abuse are 
possible contributors.  The provider stated that a dementia 
process should be ruled out.  Since the provider did not 
attribute the cognitive deficits to the TBI or service-
connected posttraumatic headaches, and since subsequent VA 
examiners did not observe cognitive defects related to TBI, 
the Board finds that a separate rating for these deficits is 
not warranted at this time.

Based on the foregoing, the Board finds that the Veteran's 
service-connected posttraumatic headaches should be rated 50 
percent disabling for the entire pendency of the claim.  A 
schedular rating in excess of 50 percent is not provided for 
posttraumatic headaches when rated as analogous to migraines 
under Diagnostic Code 8045-8100.  38 C.F.R. § 4.124a.  
Further, the evidence does not support the assignment of a 
disability rating in excess of 50 percent under the old or 
revised criteria under Diagnostic Code 8045 for residuals of 
TBI.  To the extent that a 50 percent rating is warranted 
prior to April 13, 2007 for service-connected posttraumatic 
headaches, the claim is granted.

Finally, the Board must determine whether the schedular 
evaluation is inadequate, thus requiring that the RO refer 
the claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2012).  An extra-schedular evaluation is for 
consideration when a service-connected disability presents 
an exceptional or unusual disability picture.  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 115-116.  When either of those 
elements has been satisfied, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 
Vet. App. at 116.

In this case, the schedular evaluation is adequate as the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's posttraumatic headaches.  
Moreover, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 
111.


ORDER

Service connection for PTSD is granted.

Service connection for Reiter's syndrome is denied.

A 50 percent disability evaluation prior to April 13, 2007 
for service-connected posttraumatic headaches is granted.

A disability evaluation in excess of 50 percent from April 
13, 2007 for service-connected posttraumatic headaches is 
denied.


REMAND

The Veteran seeks service connection for psychiatric 
disabilities other than PTSD.  In addition to the diagnoses 
and symptoms addressed above, he has been diagnosed with 
bipolar disorder and depression.  While VA examinations have 
been provided to determine the nature and etiology of the 
Veteran's psychiatric disorders, the examiners have not 
provided opinions supported by rationale as to whether his 
depression or bipolar disorder are related to his periods of 
active service.  For example, in November 2010, the examiner 
said the Veteran self-treated his bipolar disorder for many 
decades before being prescribed appropriate medications and 
opined that bipolar disorder is unrelated to service.  In 
February 2012, the examiner opined that bipolar disorder is 
a biological-based disorder and that it was not exacerbated 
or caused by service.  The September 2012 examiner opined 
that bipolar disorder is less likely as not associated with 
military service and as likely as not associated with post-
military and biological stressors.  None of the examiners 
provided rationale for their opinions and none addressed 
depression and whether any current or past depression was 
related to service.

Briefly, while the February 2012 examiner's opinion 
indicates the possibility that bipolar disorder pre-existed 
service, no mental health conditions were noted at entry to 
either period of service and accordingly, the Veteran is 
presumed to have been in sound condition at service 
entrance.  38 U.S.C.A. § 1111 (West 2002).  Further, the 
presumption of soundness cannot be rebutted as VA cannot 
show by clear and unmistakable evidence that the Veteran's 
bipolar disorder existed prior to either period of active 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

Since the VA examiners did not provide an etiology opinion 
with supporting rationale for bipolar disorder or 
depression, the Board finds that the current VA examinations 
are not adequate for rating purposes and that a remand is 
necessary for an addendum opinion addressing this matter.

The Veteran also seeks service connection for a visual 
disturbance claimed as secondary to being struck by 
lightning during service and as secondary to his service-
connected posttraumatic headaches.  During the pendency of 
his claim, the Veteran has been treated for blurry vision, 
dry eyes, watery eyes, photophobia, eye irritation, 
grittiness, pain, and decreased vision.  Diagnoses have 
included conjunctivitis, cataracts, and eye irritation.  
Some symptoms have been discussed in relation to the 
Veteran's service-connected posttraumatic headaches.  A VA 
examination has not been provided to determine whether the 
Veteran has a vision impairment that is related to service 
or his service-connected posttraumatic headaches.  Since 
treatment records indicate a possible nexus between vision 
impairments and service-connected posttraumatic headaches, 
the Board finds that a remand is necessary to allow for the 
scheduling of a VA examination.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for cervical spine 
and left knee disorders.  A VA examination was provided in 
March 2008.  Upon inspection of the examination report, the 
Board finds that the examiner cited inaccurate dates, 
misstated pertinent information, and did not consider 
pertinent diagnoses or treatment records.  Consequently, the 
Board must return this examination report as being 
inadequate for rating purposes.  38 C.F.R. § 4.2.

Finally, the record indicates that the Veteran may be 
unemployable due to service-connected disabilities.  
Significantly, during the February 2012 VA psychiatric 
examination the Veteran reported that he most recently 
worked as a janitor in 2008.  He indicated that he resigned 
because he was worried about being fired due to missing so 
much work.  VA regulations allow for the assignment of a 
TDIU rating on a schedular basis when a veteran's schedular 
rating is less than total and the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that (1) 
if there is only one such disability, that disability must 
be ratable at 60 percent or more, or (2) if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2012).  

Prior to this decision, the Veteran's service connected 
disabilities included diabetes mellitus, rated 10 percent 
disabling, and posttraumatic headaches, rated 50 percent 
disabling.  His combined rating was 60 percent, below the 
schedular criteria for entitlement to TDIU.  While the Board 
has granted service-connection for PTSD herein, the Board 
does not have jurisdiction to assign a disability rating and 
thus cannot determine whether the schedular criteria for 
TDIU have been met.  Further, the RO has not developed this 
theory of entitlement or adjudicated the issue of TDIU in 
the first instance.  Accordingly, the Board remands to 
ensure due process.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA 
notice as to the issue of entitlement to 
TDIU and conduct any necessary 
development.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.

2.  Send the Veteran a letter asking him 
to identify any additional private or VA 
treatment records pertaining to 
disabilities currently at issue that he 
wants VA to help him obtain.  Thereafter, 
take appropriate steps to secure any 
medical treatment records identified that 
are not already of record, to include all 
relevant updated VA treatment reports.  
Efforts to obtain these records should be 
memorialized in the Veteran's VA claims 
folder, and all records obtained should be 
associated with the claims folder.

3.  Send a copy of this remand, the 
Veteran's claims folders, and copies of 
pertinent records on Virtual VA that are 
not contained in the claims folders to the 
mental health examiner that conducted the 
September 2012 examination.  After 
reviewing the records, the examiner should 
provide an addendum opinion indicating 
whether it is at least as likely as not 
(50 percent or better probability) that 
the Veteran's depression and/or bipolar 
disorder had onset during service or are 
in any way related to service or the 
Veteran's service-connected PTSD.

The examiner should also indicate whether 
the symptoms of depression and/or bipolar 
disorder can be differentiated from 
symptoms of PTSD.

The examiner should assume for purposes of 
this opinion that as a matter of law, the 
Veteran's bipolar disorder did not pre-
exist his service entrance.  The examiner 
must provide a rationale for each opinion 
expressed.  If the examiner is not able to 
provide an opinion because it would be 
speculative, the examiner should specify 
whether there is additional information 
that would enable him/her to provide the 
opinion he declined to provide on that 
examination; or whether the inability to 
provide the requested opinions was based 
on the limits of medical knowledge.

If the September 2012 examiner is not 
available to provide the opinion, another 
examiner with sufficient expertise should 
be asked to provide it.  If the examiner 
determines that the opinion cannot be 
provided without examining the Veteran, a 
VA examination should be scheduled 
posthaste.

4.  Arrange for the Veteran to be 
scheduled for a VA examination by an 
examiner with sufficient expertise to 
determine the nature and etiology of his 
alleged vision impairments.  Any indicated 
studies should be performed.  The claims 
folders and any pertinent evidence in 
Virtual VA that is not contained in the 
claims folders must be made available to 
and reviewed by the examiner.  The 
examiner must indicate review of the 
claims folder and Virtual VA records.

For any current vision impairment and any 
vision impairment diagnosed since November 
2003, to include conjunctivitis, 
cataracts, and eye irritation, the 
examiner should state whether it is at 
least as likely as not (50 percent or 
better probability) that the conditions 
originated in service, are causally 
related to service, or are due to service-
connected posttraumatic headaches.

The examiner should also address the 
etiology of the Veteran's complaints of 
blurry vision, dry eyes, watery eyes, 
photophobia, eye irritation, grittiness, 
pain, and decreased vision.

The examiner must provide a rationale for 
each opinion expressed.  If the examiner 
is not able to provide an opinion because 
it would be speculative, the examiner 
should specify whether there is additional 
information that would enable him/her to 
provide the opinion he declined to provide 
on that examination; or whether the 
inability to provide the requested 
opinions was based on the limits of 
medical knowledge.

5.  Arrange for the Veteran to be 
scheduled for a VA examination by an 
examiner with sufficient expertise to 
determine the nature and etiology of his 
alleged cervical spine and left knee 
disorders.  Any indicated studies should 
be performed.  The claims folders and any 
pertinent evidence in Virtual VA that is 
not contained in the claims folders must 
be made available to and reviewed by the 
examiner.  The examiner must indicate 
review of the claims folder and Virtual VA 
records.

For any current cervical spine and left 
knee disorder diagnosed since May 2007, 
the examiner should state whether it is at 
least as likely as not (50 percent or 
better probability) that the disorders 
originated in service or are causally 
related to service.

The examiner must provide a rationale for 
each opinion expressed.  If the examiner 
is not able to provide an opinion because 
it would be speculative, the examiner 
should specify whether there is additional 
information that would enable him/her to 
provide the opinion he declined to provide 
on that examination; or whether the 
inability to provide the requested 
opinions was based on the limits of 
medical knowledge.

6.  Conduct any additional development 
necessary, to include the scheduling of a 
VA examination to determine whether the 
Veteran's service-connected disabilities 
render him unemployable.

7.  Then, readjudicate the claims on the 
merits.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


